Opinion issued February 25, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-12-00739-CV
                           ———————————
                  ALISA WILSON DANFORTH, Appellant
                                        V.
                    FRY'S ELECTRONICS, INC., Appellee


                   On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-00093


                         MEMORANDUM OPINION

      Appellee, Fry’s Electronics, Inc., has filed a motion to dismiss this appeal,

contending that appellant, Alisa Wilson Danforth, has failed to pay the appellate

filing fees and to comply with this Court’s order requiring payment of the fees.

Fry’s Electronics requests that we dismiss the appeal. We grant the motion.
      Danforth has neither paid the required fees nor established indigence for

purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE

ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order Regarding Fees Charged

in Civil Cases in the Supreme Court and the Courts of Appeals and Before the

Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug.

28, 2007), reprinted in TEX. R. APP. P. app. A § B(1). On September 18, 2013, we

ordered Danforth to pay the filing fee by September 30, 2013 and notified her that

failure to pay the fee would result in dismissal. See TEX. R. APP. P. 5, 42.3.

Danforth has failed to either pay the fees or otherwise file an adequate response.

      Accordingly, we grant Fry’s Electronics’ motion and dismiss the appeal for

nonpayment of all required fees and for failure to comply with an order of this

Court. See TEX. R. APP. P. 42.3(b), (c). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                          2